
	
		II
		110th CONGRESS
		1st Session
		S. 323
		IN THE SENATE OF THE UNITED STATES
		
			January 17, 2007
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To require persons seeking approval for a liquefied
		  natural gas facility to identify employees and agents engaged in activities to
		  persuade communities of the benefits of the approval.
	
	
		1.Identification of proponents
			 of approval of liquified natural gas facilities
			(a)Liquefied
			 natural gas facilities requiring FERC approvalThe Federal Energy Regulatory Commission
			 shall—
				(1)require an applicant for approval, by the
			 Commission under the Natural Gas Act (15 U.S.C. 717 et seq.), of the siting,
			 construction, expansion, or operation of a liquefied natural gas facility to
			 identify each of the employees and agents of the applicant that are engaged,
			 directly or indirectly, in activities to persuade communities of the benefits
			 of the approval; and
				(2)maintain a
			 publicly available database listing the names of the employees and
			 agents.
				(b)Off-shore
			 liquified natural gas facilitiesThe Secretary of Transportation and the
			 Secretary of the department in which the Coast Guard is operating shall—
				(1)require an applicant for approval, by the
			 appropriate Secretary under the Deepwater Port Act of 1974 (33 U.S.C. 1501 et
			 seq.), of the siting, construction, expansion, or operation of a liquefied
			 natural gas facility to identify each of the employees and agents of the
			 applicant that are engaged, directly or indirectly, in activities to persuade
			 communities of the benefits of the approval; and
				(2)maintain a
			 publicly available database listing the names of the employees and
			 agents.
				
